Citation Nr: 1716835	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  06-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertensive vascular disease (hereinafter referred to as "hypertension," to include as secondary to asbestos exposure).


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a July 2008 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a January 2010 order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand (JMR).  In April 2010, the Board remanded the Veteran's claim for development consistent with the JMR.  In September 2012, this matter was remanded again as the Board found that further development was necessary and not all of the instructions from the April 2010 remand were complied with.  The Board once again remanded this matter in February 2016 for an additional addendum opinion to ensure full compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension was first manifested many years after his separation from service and is not related to or aggravated by his service or to any incident therein, including claimed exposure to asbestos.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by in-service asbestos exposure or any other aspect of military service, nor many the disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his hypertension was diagnosed in service.  He further claims to have been exposed to asbestos while serving in the Navy and indicates that his hypertension resulted from asbestos exposure.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic," such as hypertension, there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Hypertension is considered manifested to a compensable degree when diastolic pressure is predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  See also the discussion of this subject in Rabideau v. Derwinski 2 Vet. App. at 143 (1992).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regarding the Veteran's assertion that current hypertension is related to in-service asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C). See also VAOPGCPREC 4-00. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The Veterans Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432   (1993).

Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; and, cancers of the lung, bronchus, larynx, pharynx and urogenital system (except the prostate).  M21-1MR, IV.ii.2.C.9.b. 

Specific effects of exposure to asbestos include lung cancer, gastrointestinal cancer, urogenital cancer and mesothelioma.  Disease-causing exposure to asbestos may be brief and/or indirect.  M21-1MR, IV.ii.2.C.9.c.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Veterans Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 MR, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.

Merits

The Veteran contends that while on active duty, he was diagnosed as having high
blood pressure during an in-service physical and on examination prior to his separation from service in September 1968.  However, while the Veteran's service medical records reflect one instance of mildly elevated blood pressure, it does not meet the criteria for hypertension under VA standards.  Specifically, on his pre-service entrance examination in September 1965, the Veteran was found to have a blood pressure reading of 138/90.  Despite that instance of mildly elevated blood pressure, however, there is no indication in the Veteran's service medical records that he had consistently elevated readings sufficient to warrant a diagnosis of hypertension or that he was diagnosed with hypertension.  Moreover, at the time of his separation from service, the Veteran's blood pressure was measured as 110/80, which was well within normal limits.  Clinical evaluation was negative for any cardiovascular abnormalities. 

The Veteran maintains that in December 1969, he tried to reenlist in the Navy and was rejected because of high blood pressure after undergoing a physical examination at a Navy medical facility in Albuquerque, New Mexico.  That account, however, is contradicted by the evidence of record, which is void of any diagnosis of high blood pressure in December 1969, or at any time during the Veteran's period of active service.  In this regard, the Board notes that the RO attempted to obtain all of the Veteran's available service records.  Regretfully, many of the records identified by the Veteran could not be located.  When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v Princzpi, 3 Vet. App. 542 (1992).  In this case, numerous attempts have been made by both the RO and the Veteran to secure outstanding records, and any further attempt to secure such records has been determined to be futile.  As confirmed in the February 2016 remand, the Board continues to find that all reasonable efforts were made by VA to obtain medical evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with respect to the development of the evidence is required.

The first post-service clinical evidence of chronic elevated high blood pressure or other cardiovascular problems is dated in August 2004.  At that time, the Veteran was diagnosed by a private physician as having essential hypertension.  As such, the Board finds that presumptive service connection on the basis of being diagnosed with hypertension within one year of separation of service to a degree of at least 10 percent is not warranted. 38 C.F.R. §§ 3.307(a)(3), 3.309(a)

The record after 2004 diagnosis shows that the Veteran has been prescribed medication to keep his hypertension under control.  Significantly, however, and as will be discussed in greater detail below, there is no evidence of record showing that the private physician who diagnosed the Veteran's hypertension in August 2004, or any other medical provider, related the Veteran's hypertension to his period of active service.

Alternatively, as hypertension was not diagnosed in service, the Board finds that chronicity in service is not established in this case for purposes of presumptive service connection under 38 C.F.R.§ 3.303(b).  Therefore, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection of his hypertension.  Id.  However, given that the first clinical evidence of hypertension is dated in August 2004, approximately 38 years after his separation from service, there is no persuasive medical evidence demonstrating a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran submitted a statement in October 2004 saying that he believed he was exposed to asbestos on the ships he served on.  He claimed that he never received treatment for exposure, and only "think[s] that [he] was exposed to it."  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of record clearly shows that the Veteran has a current diagnosis of hypertension.  However, the medical evidence of record, (including the new evidence received since the Board's original finding of non-exposure) does not establish that the Veteran has an asbestos-related cardiovascular disorder.  Further, the RO determined that neither the Veteran's military occupational specialty of quartermaster nor his service records indicate exposure to asbestos as part of his duties.  Additionally, there is no evidence other than the Veteran's assertion that links hypertension to asbestos exposure, even if such exposure were found. Although lay people are competent to provide opinions on some medical issues, establishing the etiology of hypertension, and linking such a diagnosis to asbestos exposure, falls outside the realm of common knowledge of a lay person.  

Indeed, even if asbestos exposure were demonstrated, hypertension is not among the diseases typically associated with asbestos exposure (see M21-1MR, IV.ii.2.C.9.b.,c.).  The only evidence in support of a relationship between asbestos exposure in service and the current hypertension is the Veteran's own conclusory and speculatory statement, which is unsupported by any additional evidence.  Thus, after careful review of the totality of evidence, including the new evidence received since the Board's July 2008 decision, the Board continues to find no competent evidence of a relationship between the Veteran's hypertension and asbestos exposure. 

The Board has also considered the Veteran's assertions that his hypertension is related to his period of active service. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).  In the case of hypertension, diagnosis requires specialized medical training, and the Veteran's assertions that he had hypertension since service are not supported by the competent medical evidence. 
 
Indeed, to comply with the February 2016 remand, the Veteran received a VA examination in December 2016.  The examiner indicated he reviewed the Veteran's claims folder, and opined that his hypertension is less likely as not (less than 50 percent probability) incurred in or caused by service.  As for the rationale, the VA examiner indicated that there was no recorded hypertensive blood pressure reading or pre-hypertensive blood pressure reading in service.  He noted that the blood pressure high reading of 138/90 was during enlistment examination on September 30, 1965 and was less likely than not aggravated by service.  He also cited the normal blood pressure readings taken during his discharge examination on September 3, 1968 (110/80 and 114/74).  The examiner opined that the likely attributable risk factor of the Veteran's hypertension is advancing age, with other possible risk factors, including dietary/nutritional status, and physical activities.  

The Board finds that the examination sufficiently complied with the February 2016 remand and assigns high probative weight to this opinion, particularly because of the examiners access and reliance to the exhaustive record.  Concerning causation, the examiner believed that the Veteran's hypertension was related to something other than his service.  This opinion is supported by the fact that the first indication of the Veteran's service was well after he had left service.  The Veteran's own statement even contradicts any connection with service.  In a letter that was received by the RO on or about August 2006, the Veteran asserts, "I was told at the Pearl River Medical Clinic in the 1980s that my blood pressure was high and to lose weight etc.  Finally, in the early 1990s I started to jog, and ride my bike regularly, I ate properly and lost weight and I monitored my blood pressure at Wal-Mart etc.  The best reading I can remember was about 133/85 and that was when I did over an hour of aerobics every day without fail.  Later, in the l990s I stopped exercising, gained weight and saw my blood pressure rise.  Presently, I still try to jog as I know that this can help."  This statement clearly suggests that the causation of his hypertension is due to his lifestyle choices as opposed to an occurrence in or aggravation due to service.  

This evidence also goes against a finding of continuity of symptomatology since service.  First, the record shows initial treatment in August 2004, approximately 38 years after his separation from service.  Second, assuming the credibility of the Veteran's own statement, the earliest manifestation of hypertension from a private source according to him, was in the "1980's" - at least 12 years after separation from service.  

The weight of the medical evidence demonstrates that the veteran's hypertension began many years after service and was not caused by any incident of service, including alleged exposure to asbestos.  Accordingly, the Board continues to conclude that the Veteran's hypertension was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49 (1990).

      Duties to Notify and assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Veteran was properly notified in July 2007 and subsequently notified of later developments throughout the duration of his appeal.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In compliance with the January 2010 JMR, sufficient attempts were made to obtain the Veteran's service treatment records and VA medical records.  As mentioned previously, the Board finds that the examination and associated report was adequate.  Along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report complied with Board's remand and was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
	


Department of Veterans Affairs


